 

Exhibit 10.38

RETENTION BONUS AGREEMENT

This RETENTION BONUS AGREEMENT (“Agreement”) is entered into as of January 10,
2020, by and between Aduro Biotech, Inc. (the “Company”) and Stephen T. Isaacs
(the “Employee”).

This Agreement is being entered into with reference to the following recitals:

A.The Company employs Employee, on an at-will basis, in the position of Chief
Executive Officer and President;

 

B.Employee is eligible for severance benefits under his employment agreement
with the Company, as amended (the “Employment Agreement”).  For purposes of this
Agreement, the terms “Just Cause,” “Change in Control,” “Permanent Disability,”
and “Good Reason” will be defined as set forth in the Employment Agreement.  

 

C.The Company has identified Employee’s continued employment with the Company as
important to the ongoing success of the Company’s operations;

 

D.To ensure the successful completion of certain duties and responsibilities by
Employee, the Company desires to retain Employee through September 30, 2020 (the
“Retention Date”); and

 

E.The Company is entering into this Agreement to provide additional
consideration to incentivize Employee to remain employed by the Company at least
through the Retention Date.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, the Company and Employee agree as follows:

1.Retention Bonus.  Employee is eligible to earn a retention bonus in the gross
amount of $562,500 (“Retention Bonus”) under the terms of this Agreement.  If
Employee remains employed through the Retention Date, the Retention Bonus will
be paid to Employee within 15 days after September 30, 2020.

2.Involuntary Termination.  If Employee is subject to (i) a termination by the
Company without Just Cause or Employee resigns for Good Reason or (ii) a
termination due to the Employee’s death or Permanent Disability, in each case,
on or prior to the Retention Date, Employee will be entitled to, and the Company
will pay, the Retention Bonus within 15 days after Employee’s termination of
employment.

3.Tax Withholding.  Employee acknowledges that such Retention Bonus shall
constitute wages, and that with respect to any payments or benefits under this
Agreement the Company shall deduct all amounts it is required to deduct and
withhold under any applicable federal, state or local tax laws (including, for
the avoidance of doubt, any applicable income or employment taxes required to be
deducted and withheld from such payments).  

4.At-Will Employment.  If the Company terminates Employee’s employment for Just
Cause or if Employee resigns his/her employment without Good Reason prior to the
Retention Date, Employee shall not have earned and shall not be entitled to the
payment of any unpaid portion of the Retention Bonus.  

-1-

SMRH:4840-2250-5904.2

 

Retention Bonus

 

--------------------------------------------------------------------------------

 

5.General Release of Claims.  

5.1In exchange for the consideration provided for in this Agreement, the
adequacy of which Employee hereby acknowledges, Employee irrevocably and
unconditionally releases all claims described below that Employee may have
against the following persons or entities (the “Releasees”): Aduro, all of
Aduro’s related or affiliated organizations, including all of Aduro’s and its
related or affiliated organizations’ predecessors and successors; and, with
respect to each such entity, all of its past and present employees, officers,
directors, partners, principals, representatives, assigns, attorneys, agents,
insurers, employee benefit programs (and the trustees, administrators,
fiduciaries and insurers of such programs) and any other persons acting by,
through, under, or in concert with any of the persons or entities listed in this
Subsection.

5.2The claims released include all claims, promises, offers, debts, causes of
action or similar rights of any type or nature Employee has or had against
Releasees, including but not limited to those which in any way relate to
Employee’s employment with Aduro, except as prohibited by law.  This includes
(but is not limited to) a release and waiver of any common law contract or tort
claims, the Fair Labor Standards Act and any state or local wage and hour laws,
or other claims that may have arisen under any federal or local
anti-discrimination statutes or laws, such as Title VII of the Civil Rights Act
of 1964; § 1981 of the Civil Rights Act of 1866 and Executive Order 11246; the
Fair Labor Standards Act; the Employee Retirement and Income Security Act; the
Americans with Disabilities Act, 42 U.S.C. § 1981; the Workers Adjustment and
Retraining Notification Act, as amended; the Family and Medical Leave Act; the
California Labor Code; the California Civil Code; the California Constitution;
and any and all other laws and regulations relating to employment termination,
employment discrimination, whistleblowing, harassment or retaliation, claims for
wages, hours, benefits, compensation, equity incentive pay, and any and all
claims for attorneys’ fees and costs, inasmuch as is permissible by law and by
the respective governmental enforcement agencies for the above-listed laws,
except, however, Employee does not release any claims under the state
anti-discrimination law, the California Fair Employment and Housing Act,
California Government Code section 12900, et seq.

5.3Notwithstanding the foregoing, this Agreement does not waive rights or claims
(i) under federal or state law that Employee cannot, as a matter of law, waive
by private agreement, including without limitation any right of indemnification
under Labor Code Section 2802, (ii) that may arise after the Employee executes
this Agreement; (iii) to indemnification under any agreement between Employee
and the Company or under the Company’s certificate of incorporation, bylaws or
other organizational documents, each as amended; (iv) under the Company’s
director and officer liability insurance; (v) to vested or unvested compensation
or other pay (in, each case, in whatever form) or vested or unvested benefits
(in whatever form), including, without limitation, severance benefits or vested
or unvested rights or claims under employment agreements or employee or director
benefit arrangements; or (vi) by Employee in his capacity as a stockholder of
the Company.  Additionally, nothing in this Agreement precludes Employee from
filing a charge or complaint with or participating in any investigation or
proceeding before the Equal Employment Opportunity Commission or National Labor
Relations Board.  However, while Employee may file a charge and participate in
any proceeding conducted by the Equal Employment Opportunity Commission or
National Labor Relations Board, by signing this Agreement, Employee waives
his/her right to bring a lawsuit against the Released Parties (or any of them)
and waives his/her right to any individual monetary recovery in any action or
lawsuit initiated by the Equal Employment Opportunity Commission or National
Labor Relations Board.  Furthermore, this Agreement is not a release of claims
under the California Fair Employment and Housing Act, California Government Code
section 12900, et seq., and nothing in this Agreement precludes Employee from
filing a charge or complaint with or participating in any investigation or

-2-

SMRH:4840-2250-5904.2

 

Retention Bonus

 

--------------------------------------------------------------------------------

 

proceeding before the California Department of Fair Employment and
Housing.  Furthermore, nothing in this Agreement prohibits Employee from
reporting possible violations of federal law or regulation to any governmental
agency or entity, including but not limited to the Department of Justice, the
Securities and Exchange Commission, the Congress, and any agency Inspector
General, or making other disclosures that are protected under the whistleblower
provisions of federal law or regulation.  Employee does not need the prior
authorization of Aduro to make any such reports or disclosures and Employee is
not required to notify Aduro that Employee has made such reports or disclosures.
Further, nothing in this Agreement prohibits Employee or any person from
testifying about alleged criminal conduct or sexual harassment when the party
has been compelled or requested to do so by lawful process.

6.Covenant Not to Sue. Employee has not, and will not, directly or indirectly
institute any legal action against the Released Parties based upon, arising out
of, or relating to any claims released in this Agreement, to the extent allowed
by law.  Employee has not, and will not, directly or indirectly encourage and/or
solicit any third party to institute any legal action against the Released
Parties, to the extent allowed by law.

7.No Workplace Injuries.  Employee has not sustained any workplace injury of any
kind during Employee’s employment with Aduro, and Employee does not intend to
file any claim for or seek any workers’ compensation benefits.

8.Severance Benefits.  Employee shall continue to be eligible for severance
benefits as set forth in the Employment Agreement regardless of whether Employee
executes this Agreement.  However, if Employee does execute this Agreement,
Employee shall, in addition to any severance benefits under the Employment
Agreement, have the right to exercise any vested stock options held by Employee
at the time of his termination of employment (including any options that are
accelerated upon such termination) until the earlier of (i) 18 months following
the Employee’s termination of employment (or longer period set forth in the
terms of such option grant), (ii) the applicable expiration date of the option
or (iii) the date of a Change in Control in which a stock option is canceled and
not otherwise assumed or continued or replaced.

9.No Consideration Unless Employee Complies With This Agreement.  Employee
acknowledges that he/she will not receive the Retention Bonus and other benefits
set forth herein, unless Employee executes this Agreement and fulfills the
promises contained herein.  Aduro has no independent legal duty to provide
Employee with the consideration set forth in this Agreement, absent the terms of
the Agreement itself.

10.Confidentiality.  In recognition of Employee’s privacy interests and because
this is an arrangement that has been made available to Employee personally, the
parties have a mutual interest in keeping this Agreement confidential to the
extent permitted by law. Nothing in this Agreement is intended to limit
Employees rights under California Labor Code Sections 232 or 1197.5 regarding
disclosure of wages. Further, this provision will not apply to disclosures
required by law or to disclosures to the Employee’s spouse, accountant, or
attorney, provided such persons are advised of the confidential nature of the
Agreement.  

11.Acknowledgement.  Employee has read this Agreement, has the authority to sign
it, fully understands the contents of this Agreement, freely, voluntarily and
without coercion enters into this Agreement.  

12.Entire Understanding.  This Agreement embodies the entire understanding of
the parties and supersedes all prior or contemporaneous oral or written
agreements between the parties with respect

-3-

SMRH:4840-2250-5904.2

 

Retention Bonus

 

--------------------------------------------------------------------------------

 

to the subject matter hereof, and constitutes a single integrated
agreement.  There are no promises, terms, conditions, or obligations, oral or
written, express or implied, other than those contained herein, with respect to
such subject matter.  For the avoidance of doubt, the Employment Agreement
remains in full force and effect and this Agreement is intended to provide
benefits in addition to those provided under the Employment Agreement.  

13.Modification.  This Agreement may not be amended or modified except in a
writing signed by the Company and Employee, and no provision may be waived
except in a writing signed by the party waiving compliance.  

14.Severability.  In the event any provision of this Agreement is held to be
void, null or unenforceable, the remaining portions shall remain in full force
and effect.

15.No Admission of Wrongdoing.  Neither this Agreement nor the furnishing of the
consideration for this Agreement shall be deemed or construed as an admission of
liability or wrongdoing on the part of any person, nor shall they be admissible
as evidence in any proceeding other than for the enforcement of this Agreement.

16.No Reliance.  Employee has not relied on any representations, promises, or
agreements of any kind made to Employee in connection with Employee’s decision
to accept this Agreement, except for those set forth in this Agreement.

17.Governing Law.  This Agreement shall be governed and conformed in accordance
with the laws of the State of Delaware, without regard to its conflicts of law
principles.  

18.No Assignment.  No party shall have the right to assign any right or
obligation hereunder without obtaining the prior written consent of each the
other parties hereto.

19.Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same instrument.  This Agreement may be executed in facsimile copy
or electronic copy actually received by the recipient’s e-mail system with the
same binding effect as the original.

To accept this offer and state your intention to be bound by the terms of this
Agreement, Employee must sign and return this letter to Violet Torneros by
January 16, 2020.  If Employee does not return this letter, signed, on or before
that date, this offer will lapse and may no longer be accepted by Employee.

 

Executed on January 13, 2020

/s/ Stephen T. Isaacs

 

 

Stephen T. Isaacs

 

 

 

 

Executed on January13, 2020

/s/ Blaine Templeman

 

 

Blaine Templeman, Chief Administrative Officer, Chief

 

Chief Legal Officer for ADURO BIOTECH, INC.

 

 

 

-4-

SMRH:4840-2250-5904.2

 

Retention Bonus

 